Citation Nr: 0826409	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-24 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected left ear hearing loss.

2.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected post-traumatic stress 
disorder (PTSD).

3.  Entitlement to a disability rating in excess of 10 
percent for service-connected recurrent right knee strain.

4.  Entitlement to service connection for gastritis.

5.  Entitlement to service connection for upper respiratory 
infection (URI).

6.  Entitlement to service connection for sprained left knee.

7.  Entitlement to service connection for sprained right 
ankle.

8.  Entitlement to service connection for right ear hearing 
loss.

9.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for low 
back pain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to July 1990 
and from January 2004 to October 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The issues of service connection for low back pain and 
gastritis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected left ear hearing loss is 
currently manifested by an average pure tone threshold of 10 
decibels with speech recognition ability of 100 percent.


2.  The veteran's PTSD is not manifested by occupational and 
social impairment, with reduced reliability and productivity.

3.  Although some functional loss is present, the medical 
evidence of record does not demonstrate left knee limitation 
of flexion to 30 degrees, any compensable limitation of 
extension, or moderate subluxation.  

4.  URI did not have its onset during active service or 
result from disease or injury in service.

5.  Left knee sprain did not have its onset during active 
service or result from disease or injury in service.

6.  Right ankle sprain did not have its onset during active 
service or result from disease or injury in service.

7.  There is no competent evidence of record showing that the 
veteran currently has right ear hearing loss for VA 
disability purposes.

8.  In March 1994, the RO denied service connection for low 
back pain.  The veteran did not appeal.  

9.  Evidence received since the March 1994 decision that 
denied service connection for low back pain, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim; it 
is not cumulative or redundant of the evidence previously 
considered and it raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
service-connected left ear hearing loss are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2007).


2.  The schedular criteria for an assignment of a disability 
evaluation in excess of 30 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Codes 9411, 9440 (2007).

3.  The criteria for a disability rating greater than 10 
percent for recurrent right knee strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5257 
(2007).  

4.  The criteria for entitlement to service connection for 
URI have not been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

5.  The criteria for entitlement to service connection for 
left knee sprain have not been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

6.  The criteria for entitlement to service connection for 
right ankle sprain have not been met.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

7.  The criteria for entitlement to service connection for 
right ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1131 (West 2001); 38 C.F.R. §§ 3.303(a), 
3.307, 3.309, 3.385 (2007).

8.  The March 1994 RO decision denying service connection for 
low back pain is final.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2007).

9.  The evidence received since the RO's final decision is 
new and material; thus, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as the claims involving the veteran's PTSD and 
left ear hearing loss) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

A.  Left ear hearing loss

The veteran's left ear hearing loss is evaluated as 
noncompensable under Diagnostic Code 6100.  38 C.F.R. § 4.85.  
Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the average puretone threshold and 
speech discrimination percentage scores.  38 C.F.R. § 
4.85(b), Table VI.  Disability ratings are assigned by 
combining a level of hearing loss in each ear.  38 C.F.R. § 
4.85(e), Table VII.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).

When hearing loss is service-connected in one ear only, in 
order to determine the percentage evaluation from Table VII 
for the service-connected ear, hearing in the non-service-
connected ear is considered to be normal (assigned a Roman 
numeral I).  38 C.F.R. § 4.85(f).

Assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations based on the examinations result 
cited below.

In connection with his claim for left ear hearing loss, the 
veteran was afforded VA audiological examinations October 
2005 and June 2007.  During the October 2005 examination, the 
veteran's left ear average pure tone threshold was 14 and 
speech recognition ability was 100 percent.  During the June 
2007 examination, the veteran's left ear average pure tone 
threshold was 10 and speech recognition ability was 100 
percent.

In this case, applying the results of all the VA audiological 
examinations to Table VI consistently yielded a Roman numeral 
value of I for the left ear.  As discussed above, because the 
right ear is not service connected, it is assigned a Roman 
numeral value of I (recent testing of this ear would indicate 
a similar, if not identical, finding).  Applying these values 
to Table VII, the Board finds that the veteran's left ear 
hearing loss is evaluated as zero percent disabling.  Simply 
stated, the results do not provide a basis to grant a 
compensable disability rating in the left ear.

The veteran's contentions presented on appeal have been 
accorded due consideration; however, the Board concludes that 
the recent medical findings discussed above are more 
probative of the current level of disability. 

Additionally, an exceptional pattern of hearing impairment 
has not been demonstrated and there is no need to apply the 
provisions of 38 C.F.R. § 4.86.  In reaching this decision 
the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  PTSD

The veteran's service-connected PTSD is currently rated as 30 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Anxiety disorders, which include PTSD, are rated 
under the criteria set forth in Diagnostic Code 9440.  Under 
this criteria, a 100 percent rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

Post-service VA treatment records show that the veteran was 
treated for his PTSD symptoms.  Treatment records from 
January 2005 to July 2005 show that his symptoms included 
depressed mood, anhedonia, poor concentration, feeling 
worthless, guilt, low energy, and thoughts that he would be 
better off dead.  He was not suicidal, homicidal or 
psychotic.  He also had anxiety and was easily startled.  He 
had been self medicating with alcohol.  He never married at 
the advice of his father.  He reported that his relationship 
with his parents was fine.  The veteran was employed at that 
time, but was unable to deal with irate customers following 
his second period of service, for which his employer made 
adjustments.  He reported being antisocial after returning 
from Iraq and avoided trips to the store or crowds.  He also 
had problems sleeping as he feared having dreams about 
combat.  In January 2005, the veteran was diagnosed as having 
PTSD, depressive disorder, not otherwise specified, and 
alcohol abuse and was assigned a GAF score of 55 and in 
February 2005 he was diagnosed as having chronic PTSD, 
moderate, and was assigned a GAF score of 45.  

The veteran was afforded VA examinations in relation to his 
claim for PTSD.  During the October 2005 examination, the 
veteran complained of having nightmares about twice a week 
and stated that he avoided crowds, was afraid of being 
exposed to unexpected danger and was irritable and easily 
angered.  He was diagnosed as having PTSD between mild and 
moderate and was assigned a GAF score of "around 50."  The 
examiner stated that he could not make a prediction about the 
duration of the veteran's condition as the situation is too 
recent and from the cognitive standpoint, he had no 
condition.  

During the June 2007 examination, the veteran complained of 
night sweats twice a week, was stressed out emotionally at 
work, had trouble dealing with customers and managers, had 
startled symptoms and hypervigilance and avoided people and 
crowds.  Mental status examination revealed that the veteran 
was logical, coherent, and relevant.  He was oriented to 
time, place, person and situation.  His affect was 
spontaneous; sensorium was clear; and his reasoning, verbal 
comprehension, and concentration were good.  The veteran 
complained of having poor short term memory.  The examiner 
stated that the veteran's psychological symptoms supported 
his anxiety, depression, insomnia, crying spells, anhedonia, 
and nightmares.  The veteran also indicated having auditory 
and visual phenomenon and suicidal and homicidal ideas.  
Socially, the veteran was isolated and had problems with 
intimate relationships.  He did participate in social events, 
including playing pool and attending sporting events.  The 
veteran was diagnosed as having PTSD for which he was 
assigned a GAF of 60 and polysubstance abuse for which he was 
assigned a GAF score of 50.  The examiner opined that the 
veteran's condition was not worse compared to the previous 
examination or than currently rated by VA.  The examiner also 
opined that the veteran was exaggerating his PTSD symptoms 
and minimizing his report of substance abuse.  

In light of the foregoing, notwithstanding the appellant's 
testimony, the Board finds that the evidence does not support 
a rating in excess of 30 percent for PTSD.  The veteran's 
symptoms and GAF scores during treatment and the VA 
examination in 2005 met the criteria for a 30 percent rating.  
However, during the most recent VA examination in June 2007, 
the veteran showed marked improvement in his PTSD symptoms.  
His GAF score was 60.  In addition, the examiner opined that 
the veteran was exaggerating his symptoms and reported that 
the veteran's affect was spontaneous, sensorium was clear, 
and his reasoning, verbal comprehension, and concentration 
were good.  The veteran did complain of having short term 
memory loss; however, this was a subjective complaint 
unsupported by medical evidence.  The symptoms that were 
supported clinically included anxiety, depression, insomnia, 
crying spells, anhedonia, and nightmares.  However, these 
symptoms do not support a higher rating as the veteran does 
not have flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  In fact, the VA examination reports 
show that although he had problems at work and in 
relationships, the veteran was able to maintain stable work 
since separation, had a good relationship with his parents, 
and enjoyed attending social events, including football 
games.    

For the reasons stated above, the preponderance of the 
evidence is against a rating higher than 30 percent for the 
veteran's PTSD.  Thus, the benefit-of-the doubt doctrine does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


C.  Right knee sprain

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's right knee disability is currently evaluated as 
10 percent disabling.  The normal range of motion for the 
knee is from 0 degrees extension to 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

The Diagnostic Codes that focus on limitation of motion of 
the knee are 5260 and 5261.  Normal range of motion of the 
knee is to zero degrees extension and to 140 degrees flexion.  
See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 10 percent for recurrent 
right knee strain.  The veteran has not shown any limitation 
of extension in that his extension has been 0 degrees in all 
the VA examination reports dated October 2005 and June 2007.  
He has limitation of flexion, but it has been, at worst, 
limited to 70 degrees, which would not warrant a 10 percent 
evaluation under Diagnostic Code 5260.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260.  

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995) (discussing 38 C.F.R. §§ 4.40, 
4.45).  The veteran has complained of pain, which has been 
substantiated by medical professionals when he has been 
examined, and which pain is contemplated by the 10 percent 
evaluation.  Examiners have noted that the veteran does not 
have additional limitations due to weakness, fatigability, or 
pain.  For example, the October 2005 examiner stated that 
there was no excess fatigability, incoordination or weakened 
movements.  The June 2007 examiner stated that the veteran 
had no loss of endurance or excess fatigue.  Both examiners 
specifically stated that there was no flare-ups or limitation 
due to repetitive movements.  

In order to warrant an evaluation in excess of 10 percent 
based upon limitation of motion there must be the actual or 
functional equivalent of limitation of flexion to 30 degrees 
or the actual or functional equivalent of limitation of 
extension to 20 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261.  The veteran's range of motion, as stated 
above, has been, at worst, 0 to 70 degrees.  Such limitation 
of motion is not sufficient to warrant a rating higher than 
10 percent under Diagnostic Code 5260.

The Board has considered whether an additional or higher 
rating would be available under other Diagnostic Codes.  
However, there is no evidence of ankylosis of the knee 
(Diagnostic Code 5256), or impairment of the tibia and fibula 
(Diagnostic Code 5262).  Therefore, these Diagnostic Codes 
are not applicable.  

During the June 2007 examination, the veteran did state that 
his right knee disability had worsened and he had occasional 
locking.  In order to receive a rating higher than 10 percent 
under Diagnostic Code 5257, the veteran must have moderate 
recurrent subluxation or lateral instability.  According to 
the veteran, his occasional locking did not cause him to fall 
and he did not use an assistive device.  He did occasionally 
use a brace when exercising.  Based on the evidence, the 
Board finds that the veteran's subluxation is no more than 
slight.  Thus, the veteran's recurrent right knee strain will 
continue to be rated as 10 percent disabling.  See Butts v. 
Brown, 5 Vet. App. 532 (1993).

For the reasons stated above, the preponderance of the 
evidence is against a rating higher than 10 percent for the 
veteran's recurrent right knee strain.  Thus, the benefit-of-
the doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In deciding the veteran's increased evaluation claims, the 
Board has considered whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  The Board does not find evidence that the 
veteran's right knee strain should be increased for any 
separate periods based on the facts found during the whole 
appeal period.  The evidence of record in connection with 
this claim supports the conclusion that the veteran is not 
entitled to additional increased compensation during any time 
within the appeal period.

II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

A.  Upper respiratory infection

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for URI.  

The service medical records are negative for any complaints 
or findings of URI for either period of service.  Post-
service VA treatment records show that the veteran was 
diagnosed a having URI in January 2005.  During an October 
2005 VA examination, the veteran asserted that he was treated 
for URI while in Iraq, which was during the second period of 
service, and was treated by a private doctor recently for 
URI.  The examiner commented that there was no documentation 
of any inservice URI.  Following a review of the claims 
folder, the examiner diagnosed the veteran as having colds or 
URI while in Iraq with one episode recently seen by his 
private doctor with no residuals.  

The competent evidence of record does not show that the 
veteran's post-service URI had its onset during active 
service or is related to any in-service disease or injury.  
There are no documented inservice treatment or findings of 
URI.  Even if the Board accepted the veteran's statements of 
inservice treatment of URI as true, the examiner's diagnosis 
shows that there are no post-service residuals of the 
inservice URI.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  There was only one documented post-service episode 
of URI which had no residuals.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the veteran's post-
service URI to service, and the medical evidence of record 
does not otherwise demonstrate it is related to service.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

B.  Sprained left knee and right ankle

Post-service medical treatment records show that the veteran 
had been diagnosed as having a left knee sprain and a right 
ankle sprain.  Therefore, the first requirement for service 
connection for these claims, the existence of a current 
disability, is met.  See Hickson, 12 Vet. App. at 253.  

Following a careful review of the record, the Board finds 
that the medical evidence from service does not show that his 
left knee and right ankle disabilities had their onset in 
service.  The service medical records are negative for any 
complaints or findings of a left knee or right ankle injury 
or disability.  Post-service VA treatment records show that 
the veteran was diagnosed as having a left knee sprain and 
right ankle sprain; however, this is no competent evidence of 
record showing that these disorders had their onset during 
active service or are related to any in-service disease or 
injury.  The first post-service evidence of a right ankle and 
left knee disability was in a January 1994 and May 1996 
annual physical reports for the veteran's reserve service, 
respectively.  In the January 1994 report, the veteran stated 
that he injured his right ankle and was reported to have a 
right ankle sprain with edema to the medial/lateral aspect.  
In the May 1996 report, the veteran reported having to miss 
work at his civilian job due an anterior crucial ligament 
tear of the left knee.  There is no indication that this 
injury is related to his periods of active service.  In 
addition, these disabilities were first noted approximately 4 
years following separation from the first period of active 
service for the right ankle and 6 years following separation 
from the first period of active service for the left knee.  
The long time lapse between service and any documented 
evidence of treatment preponderates against a finding of a 
left knee sprain or right ankle sprain during service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The veteran was afforded a VA examination in October 2005 in 
connection with these claims.  During that examination, the 
veteran stated that he injured his left knee during service 
at the same time that he injured his service-connected right 
knee when he fell down stairs in April 1988.  His contention 
is unsupported by the service medical records, which show 
treatment for only his right knee.  The veteran also reported 
spraining his right ankle while going down a stairwell, for 
which he received no treatment and wrapped himself.  The 
examination report does not indicate when this claimed injury 
occurred and there is no inservice medical record showing 
that it occurred in service.  In addition, the May 1990 
separation examination reported no abnormalities of the lower 
extremities.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin, 
1 Vet. App. at 175; Espiritu, 2 Vet. App. at 494.  The record 
does not contain a competent medical evidence linking the 
veteran's left knee sprain or right ankle sprain to service, 
and the medical evidence of record does not otherwise 
demonstrate it is related to service.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claims, and they must be denied.


C.  Right ear hearing loss

Certain chronic diseases, such as organic disease of the 
nervous system (to include sensorineural hearing loss), when 
manifest to a compensable degree within a prescribed period 
after service (one year for hearing loss) shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 C.F.R. §§ 3.307, 3.309.  Notwithstanding such 
presumption, service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability for VA 
compensation purposes only if at least one of the thresholds 
for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; the thresholds for at least three 
of the frequencies are greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385; see also Hensley v. Brown, 5 
Vet. App. 155 (1993).

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
right ear hearing loss.  

The service medical records show that the veteran's hearing 
in the right ear was within normal limits according to VA 
standards on entrance to service, during service, and at 
separation.  

In October 2005, the veteran was afforded a VA examination.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
5
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The veteran was diagnosed as 
having hearing within normal limits between 250 Hz to 4 KHz 
with mild hearing loss at 8000 Hz. 

In June 2007, the veteran was afforded a VA examination.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
5
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  The veteran was diagnosed as 
having hearing within normal limits between 250 Hz to 4 KHz.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin, 
1 Vet. App. at 175; Espiritu, 2 Vet. App. at 494.  In this 
case, the record does not contain a diagnosis of right ear 
hearing loss.  As shown in the VA examinations, the veteran 
does not currently have hearing loss as defined by 38 C.F.R. 
§ 3.385.  In the absence of a current disability, there 
cannot be a grant of service connection.  Brammer, 3 Vet. 
App. at 225.  As there is no competent evidence showing 
current hearing loss disability as defined by 38 C.F.R. 
§ 3.385, the veteran's claim for service connection for 
bilateral hearing loss must be denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


III.  Claim to Reopen

In March 1994, the RO denied service connection for low back 
pain as the service medical records demonstrated that the 
inservice mechanical low back pain was a temporary condition 
that resolved with treatment.  The veteran did not appeal.  
Thus, this decision is final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Following a careful review of the evidence of record, the 
Board finds that evidence has been submitted following the 
RO's final decision that is sufficient to reopen the claim 
for low back pain as it is "new" within the meaning of 38 
C.F.R. § 3.156.  This evidence includes service medical 
records from March 2004 to May 2004 showing treatment for low 
back pain, private medical treatment records from Health 
Works from March 2006 to April 2007 for low back pain, and a 
letter from R.T.A., D.C., the veteran's private chiropractor, 
stating the veteran injured his back in 2004 while serving in 
Iraq.  The Board further finds that this evidence is material 
as it raises a reasonable possibility of substantiating the 
claim since it shows that that the veteran currently has low 
back pain and low back pain was noted during his second 
period of service.  As new and material evidence has been 
presented, the claim is reopened.


IV.  Notice and Assistance

At the onset, the Board notes that the duty to notify and 
assist with regard to the issue of whether new and material 
evidence has been received for the claim for service 
connection for bilateral hearing loss has been met to the 
extent necessary to reopen the claim, such that any 
deficiency in this regard is harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Regarding the claims for service connection for URI, left 
knee sprain, right ankle sprain, and right ear hearing loss, 
the RO provided the appellant pre-adjudication notice by a 
letter dated in January 2005.  

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
these claimed conditions.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006)

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case for the claim for a 
compensable rating for a right knee sprain.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In a letter dated January 2005, the RO stated that to 
establish entitlement to an increased evaluation for his 
service-connected disability, the evidence must show that his 
condition "ha[d] worsened enough to warrant the payment of a 
greater evaluation."  The letter also explained that the VA 
was responsible for (1) requesting records from Federal 
agencies, (2) assisting in obtaining private records or 
evidence necessary to support his claim, and (3) providing a 
medical examination if necessary.  The November 2005 rating 
decision explained the criteria for the next higher 
disability rating available for the service-connected 
disability under the applicable diagnostic code.  The June 
2006 statement of the case provided the appellant with the 
applicable regulations relating to disability ratings for his 
service-connected disability, as well as the requirements for 
an extraschedular rating under 38 C.F.R. § 3.321(b) and 
stated that, pursuant to 38 C.F.R. § 4.10, disability 
evaluations center on the ability of the body or system in 
question to function in daily life, with specific reference 
to employment.  Moreover, the record shows that the appellant 
was represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
increased rating claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  See Sanders, 487 F.3d at 489.

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, as with the claims for an increased rating for left 
ear hearing loss and PTSD decided herein, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claims such that the notice error 
did not affect the essential fairness of the adjudication now 
on appeal.  Sanders, 487 F.3d at 881.  The veteran was 
notified that his claims were awarded with an effective date 
of October 11, 2004, the day after separation from service, 
and a 30 percent rating was assigned for PTSD and a 
noncompensable rating was assigned for left ear hearing loss.  
He was provided notice how to appeal that decision, and he 
did so.  He was provided a statement of the case that advised 
him of the applicable law and criteria required for a higher 
rating and he demonstrated his actual knowledge of what was 
required to substantiate a higher rating in his argument 
included on his Substantive Appeal.  Although he was not 
provided pre-adjudicatory notice that he would be assigned an 
effective date in accordance with the facts found as required 
by Dingess, he was assigned the day after separation from 
service as an effective date, the earliest permitted by law.  
38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton, 20 Vet. 
App. at 427.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to a compensable disability rating for service-
connected left ear hearing loss is denied.

Entitlement to a disability rating in excess of 30 percent 
for service-connected PTSD is denied.

Entitlement to a disability rating in excess of 10 percent 
for service-connected recurrent right knee strain is denied.

Service connection for URI is denied.

Service connection for sprained left knee is denied.

Service connection for right ear hearing loss is denied.

New and material evidence having been received, the claim for 
service connection for low back pain is reopened; the appeal 
is granted to this extent only.


REMAND

Service medical records show that the veteran was treated 
during his first period of service for back pain in December 
1986.  He was diagnosed as having mechanical low back pain.  
The May 1990 separation examination reported no abnormalities 
with the spine.  There is no record of further treatment for 
the back following the veteran's first period of service.  

During his second period of service, the veteran was treated 
in March 2004, April 2004, and May 2004 for low back pain.  
In March 2004, the veteran reported when the pain began, but 
did not report any injury.  He was diagnosed as having 
sacral/periosteal strain in March 2004 and he was diagnosed 
as having sacroiliac joint strain in April 2004.  Following 
his second period of service, the veteran received private 
medical treatment for his low back pain.  In a June 2006 
letter, the veteran's chiropractor, R.T.A., stated that the 
veteran injured his back in 2004 while on duty in Iraq and 
his low back consistently caused him discomfort and pain.  
Private treatment records from March 2006 to April 2007 show 
treatment for low back pain.  

In addition, the veteran was also treated for stomach pain in 
April 1987.  He was diagnosed as having a reaction to 
medication.  The May 1990 separation examination reported no 
G-U system abnormalities.  Following his first period of 
service, the veteran was treated for gastroesophageal reflux 
disease (GERD) in July 1996.  During the post-service October 
2005 VA examination, the veteran underwent an upper 
gastrointestinal (GI) examination that showed hiatal hernia, 
but no apparent esophagitis and was otherwise a negative 
upper GI.  He was diagnosed as having hiatal hernia with 
esophageal B-ring and no GERD.  In June 2007, the veteran was 
treated for complaints of frequent heartburn with nocturnal 
symptoms.  He was diagnosed as having hiatal hernia/GERD.

In light of the evidence discussed above, the Board finds 
that the veteran should be afforded appropriate VA 
examinations to determine the existence of any of current 
disability associated with his recently treated low back pain 
and diagnosed GERD and obtain medical opinions as to whether 
any current back disability or GERD are related to service.  
Such opinions are necessary for a determination on the merits 
of the claim.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 
5103A(d).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of the veteran's 
low back disability.  The claims file must be 
made available to the examiner for review 
prior to the examination.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

Based on the examination and review of the 
record, the examiner is requested to provide 
an opinion as whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that any 
current low back disability had its onset 
during active service or are related to any 
in-service disease or injury.

A detailed rationale for any opinion 
expressed should be provided.

2.  Schedule the veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of the veteran's 
GERD or gastritis.  The claims file must be 
made available to the examiner for review 
prior to the examination.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

Based on the examination and review of the 
record, the examiner is requested to provide 
an opinion as whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that any 
current GERD or gastritis had its onset 
during active service or are related to any 
in-service disease or injury.

A detailed rationale for any opinion 
expressed should be provided.

3.  Then, readjudicate the claims on appeal, 
with application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claims remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


